 Case 2:18-bk-20151-ER       Doc 384 Filed 10/03/18 Entered 10/03/18 14:32:39           Desc
                                    Ruling Page 1 of 4




                            United States Bankruptcy Court
                             Central District of California
                                       Los Angeles
                               Judge Ernest Robles, Presiding
                                 Courtroom 1568 Calendar

Wednesday, October 3, 2018                                              Hearing Room      1568

10:00 AM
2:18-20151    Verity Health System of California, Inc.                              Chapter 11

    #4.00    Hearing
             RE: [23] Emergency motion of Debtors for Authority to: (1) Continue Using
             Existing Cash Management System, Bank Accounts and Business Forms; (2)
             Implement Changes to the Cash Management System in the Ordinary Course of
             Business; (3) Continue Intercompany Transactions; (4) Provide Administrative
             Expense Priority for PostPetition Intercompany Claims; and (5) Obtain Related
             Relief

             fr. 9-5-18

                                 Docket      23

  Matter Notes:
      10/3/2018


      The tentative ruling will be the order.
      Party to lodge order: Movant


      POST PDF OF TENTATIVE RULING TO CIAO
  Tentative Ruling:
      10/2/2018

      For the reasons set forth below, the Motion is GRANTED.

      Pleadings Filed and Reviewed:
      1) Papers Filed and Orders Entered in Connection with Interim Hearing Held on
         September 5, 2018:
         a) Emergency Motion of Debtors for Authority to: (1) Continue Using Existing
             Cash Management System, Bank Accounts and Business Forms; (2)
             Implement Changes to the Cash Management System in the Ordinary Course
             of Business; (3) Continue Intercompany Transactions; (4) Provide

10/3/2018 12:33:46 PM                     Page 21 of 41
 Case 2:18-bk-20151-ER         Doc 384 Filed 10/03/18 Entered 10/03/18 14:32:39                   Desc
                                      Ruling Page 2 of 4




                             United States Bankruptcy Court
                              Central District of California
                                         Los Angeles
                                 Judge Ernest Robles, Presiding
                                   Courtroom 1568 Calendar

Wednesday, October 3, 2018                                                     Hearing Room         1568

10:00 AM
CONT...      Verity Health System of California, Inc.                                     Chapter 11
            Administrative Expense Priority for Postpetition Intercompany Claims; and (5)
            Obtain Related Relief [Doc. No. 23] (the "Cash Management Motion")
            i) Combined Reservation of Rights of U.S. Bank National Association, as
                 Series 2015 Note Trustee and Series 2017 Note Trustee, to Emergency
                 Motion of Debtors for Authority to: (1) Continue Using Existing Cash
                 Management System, Bank Accounts and Business Forms; (2) Implement
                 Changes to the Cash Management System in the Ordinary Course of
                 Business; (3) Continue Intercompany Transactions; (4) Provide
                 Administrative Expense Priority for Postpetition Intercompany Claims;
                 and (5) Obtain Related Relief [Doc. No. 68]
            ii) Supplement to Emergency Motion of Debtors for Authority to: (1)
                 Continue Using Existing Cash Management System, Bank Accounts and
                 Business Forms; (2) Implement Changes to the Cash Management System
                 in the Ordinary Course of Business; (3) Continue Intercompany
                 Transactions; (4) Provide Administrative Expense Priority for Postpetition
                 Intercompany Claims; and (5) Obtain Related Relief [Doc. No. 70]
            iii) [Interim] Order Granting [Cash Management Motion] [Doc. No. 76] (the
                 "Interim Cash Management Order")
      2) Official Committee of Unsecured Creditors’ Response to Cash Management
         Motion [Doc. No. 313]
      3) Reply to Official Committee of Unsecured Creditors’ Response to Cash
         Management Motion [Doc. No. 357]

      I. Facts and Summary of Pleadings
           On August 31, 2018, Verity Health Systems of California (“VHS”) and certain of
      its subsidiaries (collectively, the “Debtors”) filed voluntary petitions for relief under
      Chapter 11 of the Bankruptcy Code. On August 31, 2018, the Court entered an order
      granting the Debtors’ motion for joint administration of the Debtors’ Chapter 11
      cases. Doc. No. 17.
           On September 5, 2018, the Court granted, on an interim basis, the Debtor’s motion
      for authorization to continue using its existing cash management system. See Doc. No.
      76 (the “Interim Cash Management Order”). The Debtor now seeks a final order
      authorizing it to continue using its existing cash management system.
           The Official Committee of Unsecured Creditors (the “Committee”) and the Debtor
      have been unable to resolve certain disputes regarding the Motion. The unresolved
      disputes, and the parties’ positions with respect thereto, are as follows:


10/3/2018 12:33:46 PM                        Page 22 of 41
 Case 2:18-bk-20151-ER         Doc 384 Filed 10/03/18 Entered 10/03/18 14:32:39                  Desc
                                      Ruling Page 3 of 4




                             United States Bankruptcy Court
                              Central District of California
                                         Los Angeles
                                 Judge Ernest Robles, Presiding
                                   Courtroom 1568 Calendar

Wednesday, October 3, 2018                                                     Hearing Room        1568

10:00 AM
CONT...       Verity Health System of California, Inc.                                       Chapter 11

      Intercompany Transactions
          The Committee requests that intercompany transfers be granted superpriority
      claims status. The Committee argues that in view of the DIP financing, it is
      unnecessary for one Debtor to be transferring funds to another. The Committee asserts
      that, if such transfers are necessary, they should be provided superpriority status, so
      that intercompany transfers do not wind up benefitting financially stronger debtors at
      the expense of weaker ones.
          The Debtors oppose this request. The Debtors state that other than superpriority
      claims proposed to be given to the DIP Lender, prepetition lenders, and secured
      creditor McKesson, the Debtors have granted superpriority status only to Verity
      Holdings, LLC (“Holdings”), to the extent that it is a net creditor of another Debtor.
      The Debtors assert that granting superpriority status for ordinary course intercompany
      transfers would defeat the purpose of the DIP financing. The Debtors assert that the
      intercompany transactions issue is most appropriately addressed in the context of the
      financing motion.

      Transfers from Debtors to Non-Debtors
           The Committee requests that the Debtors be required to seek Court approval prior
      to transferring funds in excess of $250,000 to a non-Debtor party.
           The Debtors state that they are willing to acquiesce to the Committee’s respect,
      but not with respect to non-Debtor affiliates. That is, the Debtors do not agree to
      provide the Committee advance notice for ordinary course transfers to non-Debtor
      affiliates such as those already provided by the DIP financing arrangement. However,
      the Debtor is willing to provide the Committee notice of transfers to third parties that
      are not non-Debtor affiliates.

      II. Findings and Conclusions
          The findings made by the Court in its ruling granting the Cash Management
      Motion on an interim basis, see Doc. No. 118 (the “Interim Cash Management
      Ruling”), are incorporated herein by reference. As set forth more fully in the Interim
      Cash Management Ruling, the Court finds it appropriate to permit the Debtors to
      continue to use their existing cash management system and to implement changes to
      the system in the ordinary course of business.
          As addressed in greater detail in the tentative ruling issued in connection with the
      Financing Motion, the Committee’s request that intercompany transfers, made in the


10/3/2018 12:33:46 PM                        Page 23 of 41
 Case 2:18-bk-20151-ER        Doc 384 Filed 10/03/18 Entered 10/03/18 14:32:39                Desc
                                     Ruling Page 4 of 4




                             United States Bankruptcy Court
                              Central District of California
                                        Los Angeles
                                Judge Ernest Robles, Presiding
                                  Courtroom 1568 Calendar

Wednesday, October 3, 2018                                                  Hearing Room        1568

10:00 AM
CONT...       Verity Health System of California, Inc.                                   Chapter 11
      ordinary course of business, be afforded superpriority status is OVERRULED.
          With respect to transfers between the Debtor and non-Debtor affiliates, the
      Committee’s request that the Debtor be required to seek Court approval prior to
      transferring funds in excess of $250,000 to such affiliates is OVERRULED. In the
      course of their business operations, the Debtors routinely make transfers to non-
      Debtor affiliates. For example, the Debtor depends heavily upon non-Debtor Marillac
      Insurance Company, Ltd. (“Marillac”), its wholly-owned subsidiary, for its insurance
      needs. Requiring the Debtor to provide advance notice to the Committee with respect
      to ordinary-course transfers to non-Debtor affiliates would prove unduly burdensome.
          Based upon the foregoing, the Motion is GRANTED in its entirety.

          No appearance is required if submitting on the court’s tentative ruling. If you
      intend to submit on the tentative ruling, please contact Jessica Vogel or Daniel
      Koontz, the Judge’s Law Clerks, at 213-894-1522. If you intend to contest the
      tentative ruling and appear, please first contact opposing counsel to inform them
      of your intention to do so. Should an opposing party file a late opposition or appear
      at the hearing, the court will determine whether further hearing is required. If you
      wish to make a telephonic appearance, contact Court Call at 888-882-6878, no later
      than one hour before the hearing.

                                     Party Information
  Debtor(s):
       Verity Health System of California,         Represented By
                                                     Samuel R Maizel
                                                     John A Moe
                                                     Tania M Moyron




10/3/2018 12:33:46 PM                        Page 24 of 41
